DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/22 have been fully considered but they are not persuasive.
On pages 8-9 Applicant argues amendments overcome the drawing and claim objections, as well as 112 rejections.
The Examiner respectfully agrees and withdraws outstanding objections and 112 rejections.
On page 10 regarding 103 rejections Applicant argues Hacochen’s leaflet snares don’t extend longitudinally away from the underlying frame along the flow direction as the claim requires, but rather teaches the leaflets folding back over the frame.
The Examiner respectfully disagrees, noting that the holding device extends longitudinally away from the frame before it turns back. Accordingly, the holding devices of Hacochen both extend longitudinally away from the frame as well as towards it, thus meeting the limitations of the claim.
On pages 10-11 regarding 103 rejections Applicant argues further that amendments overcome the rejection of record since neither Hacochen nor Chau has holding devices which cant radially inward to extend radially inward to extend inside a radius of the collar. 
The Examiner notes that there isn’t any support for this amendment. Please see the rejection below. 

Drawings
The drawings are objected to because they fail to show the distal head of each holding device canting inward to extend inside a radius of the collar, and the radius of the collar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 19-25, 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 20 are rejected for having since there is no support in the originally filed specification for the head of each holding device to cant inward to extend inside a radius of the collar. This concept doesn’t appear to be mentioned in the specification in spot, and figures do not show this concept. The Examiner also reminds Applicant that proportions of features in a drawing are not evidence of actual proportions when the drawings are not stated as being drawn to scale. Please see MPEP 2125 II. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).
Remaining claims are rejected for having new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7, 19-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacochen et al. (US 20120022639 A1) hereinafter known as Hacochen in view of Chau et al. (US 20110137397 A1) hereinafter known as Chau.
Regarding claims 1 and 20-21 Hacochen discloses a medical valve implant comprising  an implant structure (Annotated Figure 3c (outer ring)) fastened to a base body (Annotated Figure 3c (inner stent)),
wherein the base body includes a collar extending in a circumferential direction around the implant structure (Annotated Figure 3c; the base body includes a collar with multiple diamond-shaped rows), which includes a first cell structure composed of a plurality of cells (Annotated Figure 3c (e.g. the bottom row of cells)) which is provided to form in an intended end state, an intended inner cross section of the base body that is matched to an intended outer cross-section of the implant structure (Annotated Figure 3c; Figure 2k), and the base body has holding devices at its very distal end (Annotated Figure 3c),
wherein each holding device has a proximal leg and a distal head (Annotated Figure 3c; the proximal leg is understood to be the part of the holding device which is connected to the bottom end of the base body’s distalmost row of cells, and the distal head is understood to start at the distalmost part of the base body and extend upward and outward from its junction with the proximal leg), and 
wherein the proximal leg of each holding device directly connects a distal most end of one of the cells of the first cell structure to the distal head of a same holding device (Annotated Figure 3c), 
wherein the holding devices are situated in the circumferential direction (Annotated Figure 3c) and extend longitudinally away from the first cell structure along a flow direction (Annotated Figure 3c the holding devices first extend downward and then upward), and wherein the base body further comprises fastening devices to which the implant structure is fixed and which are situated in the circumferential direction (Annotated Figure 3c),
and wherein at least one of the holding devices is solid (there isn’t any mention of the holding devices of Hacochen being hollow. Alternatively, there isn’t any mention of the holding devices being liquid or gas. Alternatively, see the explanation in light of Chau below),
but is silent with regards to each distal head of each holding device canting radially inward to extend inside a radius of the collar.
However, regarding claims 1 and 20-21 Chau teaches wherein holding devices for grasping leaflets can take many shapes, including those which cant radially inward (Figure 35 item 626), and further teaches their holding devices are wireform (Figure 35 item 626; [0114] and wires are not understood to be hollow). Hacochen and Chau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Hacochen so that the holding devices take a shape which cants radially inward as is taught by Chau (and to take the shape of wireform) since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hacochen since this shape is described as being able to ensnare the leaflets as shaped ([0240]). 
As regards the holding device extending radially inside the radius of the collar, the Examiner refers to Figure 35 of Chau where point D appears to be located in/around the same radius as the inner implant component. However, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the holding devices to cant inward to slightly so that they extend inside the outer radius of the collar in order to increase the force with which they hold the native leaflets (as is shown in Figures 33-34). Notably, by having the arms extend slightly inside the radius of the collar and into one of the cells of the underlying stent (e.g. move point D slightly inward), the more securely the holding devices can grasp the leaflets and maintain them in place since their pull-back to secure leaflets therein takes more force/energy. Similarly, if there were more space between the underlying stent collar cells and the holding devices (e.g. point D on Chau was positioned further away from the radius of the collar cells), the force with which they hold the leaflets would be lessened. The concept would be similar to a money clip or barrette which is tight versus loose.


    PNG
    media_image1.png
    683
    688
    media_image1.png
    Greyscale

Regarding claims 3 and 19 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further teaches the implant structure/medical valve is a mitral valve ([0030]).
Regarding claim 4 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses the base body is a self-expanding stent ([[0238] nitinol wireframe indicates ability of the frame to self-expand).
Regarding claim 7 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Chau further teaches the legs of the holding devices cant radially outward and inward (Figure 35).
Regarding claim 21 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses at least one of the holding devices is solid (there isn’t any mention of the holding devices of Hacochen being hollow. Alternatively, there isn’t any mention of the holding devices being liquid or gas. Alternatively, Chau teaches their holding devices are wireform (Figure 35 item 626; [0114] and wires are not understood to be hollow).
Regarding claim 22 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses at least one of the distal heads is solid (see the explanation/rejection to claims 20-21 above).
Regarding claim 23 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses the distal head has a larger width in the circumferential direction than the proximal leg in the circumferential direction (Annotated Figure 3c).
Regarding claim 24 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
but is silent with regards to whether the distal head has a smaller longitudinal height than the proximal leg.
However, regarding claim 24 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape/size of the head or leg as is desired, so that the head was smaller longitudinally than the leg. See the rejection/modification to the rejection of claims 1 and 20-21 above in which a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 25 Artof discloses the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses the proximal leg has a rectangular cross-section (Annotated Figure 3c).
Regarding claim 28 see the rejection to claim 23 above.
Regarding claim 29 see the rejection to claim 24 above.
Regarding claim 30 see the rejection to claim 25 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacochen and Chau as is applied above in view of Seguin et al. (US 20070043435 A1) hereinafter known as Seguin.
Regarding claim 2 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
but is silent with regards to the implant being an aortic valve.
However, regarding claim 2 Seguin teaches prosthetic valves are known to be useful for both mitral valves as well as aortic valves, among other valves of the heart ([0043]). Hacochen and Seguin are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Hacochen Chau Combination so that it was useful as an aortic valve in order to treat a wider variety of heart ailments with existing valve technology, thereby increasing the usefulness of the product of the Combination.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/10/22